Case 3:20-cr-30022-MAB Document 2 Filed 02/06/20 Page 1of2 Page ID #2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
) Case No. AB-CR+30020,
Plaintiff, )
) Title 16, United States Code,
Vs. ) Sections 3372(a)(2)(B)
) and 3373(d)(2)
JOHN C. TURLEY, )
) Class A Misdemeanor
Defendant. )
INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

Count 1 - Unlawful Purchase of Certain Plants in Violation of the Lacey Act

On or about September 19, 2015, in Bond County, Illinois, within the Southern District of
Illinois,

JOHN C. TURLEY,

defendant, did knowingly engage in conduct that constituted the receipt, acquisition and purchase,
in interstate commerce, of plants taken, possessed and sold in violation of Illinois state law, and in
the exercise of due care should have known, that the plants were taken, possessed and sold in
violation of Illinois state law. In particular, defendant purchased with the intent to sell, in interstate
commerce, Panax quinquefolious, commonly referred to as wild American ginseng, in violation
of the laws and regulations of the State of Illinois, specifically, 525 ILCS 20/2d; all in violation of

Title 16, United States Code, Sections 3372(a)(2)(B) and 3373(d)(2).
Case 3:20-cr-30022-MAB Document 2 Filed 02/06/20 Page 2 o0f2 Page ID #3

Forfeiture Allegation

As a result of the foregoing offenses described in Count 1,

JOHN C. TURLEY,
defendant herein, shall forfeit to the United States, pursuant to Title 16, United States Code,
Section 3374, and Title 28, United States Code, Section 2461, all plants imported, exported,
transported, sold, received, acquired, or purchased contrary to the provisions of 16 U.S.C. § 3372,
or any regulation issued pursuant thereto, including but not limited to all ginseng roots seized

from defendant.

UNITED STATES OF AMERICA

STEVEN D. WEINHOEFT
United States Attorney

a

WILLIAM E. COONAN
Assistant United States Attorney

 
